t c summary opinion united_states tax_court james m cambria petitioner v commissioner of internal revenue respondent docket no 13323-18s filed date james m cambria pro_se michael t garrett and gretchen w altenburger for respondent summary opinion nega judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency a dollar_figure sec_6662 accuracy-related_penalty and a dollar_figure sec_6651 late-filing addition_to_tax with respect to petitioner’s federal_income_tax for after concessions the issues for decision are whether petitioner’s income may be excluded from gross_income under sec_911 and whether he is liable for the accuracy-related_penalty and the late-filing addition_to_tax background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner maintained a permanent residence in colorado in and he resided in colorado when he filed this petition in petitioner accepted employment with academi training center llc to provide security services in camp dwyer afghanistan the employment was governed by a 12-month service_contract that ran from date through date petitioner’s intent in accepting this position was to get his foot in the door at the company in the hopes of gaining employment 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar somewhere else internationally petitioner’s goal was to move to europe where he has distant family in france and the netherlands petitioner did not intend to live permanently in afghanistan he testified that although his family was prohibited under the contract from accompanying him even if his family had been allowed to join him in afghanistan he would never have moved his family there while petitioner was in camp dwyer his employer_provided him meals and living quarters on the military base there were several shops on the base where petitioner could purchase daily supplies petitioner was not permitted to leave the base for safety reasons he did not leave camp dwyer during his contract except for one trip to the united_states from date through date for the birth of his child petitioner was paid through a bank account he held in the united_states petitioner’s employer withheld medicare federal_insurance_contributions_act tax and federal u s income_tax from petitioner’s pay petitioner was not required to pay and did not pay afghan taxes throughout the tax_year at issue petitioner maintained a colorado residence housing his wife and later their child petitioner had a colorado driver’s license registered and maintained a vehicle in colorado had bank and credit card accounts in colorado and new york and was registered to vote in new york where he resided before moving to colorado petitioner did not have an afghan driver’s license did not own a car in afghanistan and did not have an afghan bank account after his contract ended in date petitioner returned to colorado and began taking college classes petitioner was eventually selected for a position with the parker police department in colorado where he works to this day petitioner timely requested an extension to file hi sec_2014 federal_income_tax return which expired on date on date petitioner filed hi sec_2014 form_1040 u s individual_income_tax_return on form 2555-ez foreign_earned_income_exclusion attached to hi sec_2014 tax_return petitioner took the position that his tax_home for was afghanistan and excluded his wages earned in afghanistan from his gross_income under sec_911 petitioner reported that he was out of the country for days in petitioner engaged a tax_return_preparer with franklin tax services in denver colorado petitioner’ sec_2014 tax_return was selected for examination on date respondent determined that petitioner was not entitled the foreign_earned_income_exclusion and mailed petitioner a notice_of_deficiency for on date petitioner timely petitioned this court 2petitioner conceded additional income he excluded as foreign_earned_income from dfas of dollar_figure and us security associates of dollar_figure discussion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 petitioner does not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact respondent bears the burden of production but petitioner bears the burden_of_proof with respect to the accuracy-related_penalty under sec_6662 and the addition_to_tax under sec_6651 see sec_7491 ii foreign_earned_income_exclusion sec_61 provides that gross_income means all income from whatever source derived citizens of the united_states are taxed on their worldwide income unless a specific exclusion applies eram v commissioner tcmemo_2014_60 at exclusions from gross_income are construed narrowly and a taxpayer must clearly establish his entitlement to any such exclusion id sec_911 provides that a t the election of a qualified_individual there shall be excluded from the gross_income of such individual for any taxable_year the foreign_earned_income of such individual subject_to limitations set forth in subsection b to be a qualified_individual eligible for this exclusion a taxpayer must satisfy a three-part test first he must be a u s citizen who is either a bona_fide_resident of a foreign_country for an uninterrupted period which includes an entire taxable_year or physically present in a foreign_country during at least days in a 12-month_period id subsec d second he must have earned_income from personal services rendered in a foreign_country id para third his tax_home for the applicable_period must be outside the united_states id paras in addition to satisfying these substantive tests the taxpayer must make an affirmative election to exclude foreign_earned_income which petitioner has timely done id subsec a the parties have stipulated that petitioner met the 330-day physical_presence_test under sec_911 likewise there is no dispute that petitioner earned_income from personal services rendered in a foreign_country therefore the sole issue is whether petitioner’s tax_home for purposes of sec_911 was in afghanistan sec_911 defines the term tax_home to mean in the case of an individual such individual’s home for purposes of sec_162 under sec_162 a person’s home is generally considered to be the location of his regular or principal_place_of_business see 74_tc_578 however sec_911 goes on to provide that a n individual shall not be treated as having a tax_home in a foreign_country for any period for which his abode is within the united_states thus a person whose abode is within the united_states cannot establish that his tax_home is in a foreign_country see 927_f2d_849 5th cir rev’g tcmemo_1989_616 93_tc_297 in bujol v commissioner tcmemo_1987_230 53_tcm_762 aff’d without published opinion 842_f2d_328 5th cir we considered the meaning of the word abode as used in sec_911 and stated abode has been variously defined as one’s home habitation residence domicile or place of dwelling black’s law dictionary 5th ed while an exact definition of abode depends upon the context in which the word is used it clearly does not mean one’s principal_place_of_business thus abode has a domestic rather than vocational meaning and stands in contrast to tax_home as defined for purposes of sec_162 a taxpayer’s abode is generally in the country in which he has the strongest economic familial and personal ties id pincite see also jones v commissioner f 2d pincite a taxpayer posted abroad will invariably have some connections with the foreign_country in which he works but when his ties to the united_states are stronger we have held that his abode remains in the united_states see eg harrington v commissioner t c pincite holding that oilfield worker lacked abode in angola we considered facts similar to those here in daly v commissioner tcmemo_2013_147 at and held that a taxpayer’s abode was in the united_states because his ties to the foreign countries were severely limited and transitory the taxpayer was an authorized contractor for the department of defense who worked and lived on air bases in afghanistan and iraq and was not permitted to leave the bases id at he worked rotational shifts and left these countries when off duty or when required to do so for work id the taxpayer’s family resided in the united_states where he also owned and maintained a residence id at on the basis of these facts we determined that the taxpayer’s economic familial and personal ties to the united_states made the united_states his abode at all times id at the facts in the instant case are similar to those in daly like the taxpayer in daly petitioner did not leave the base where he lived and worked his family continued to reside in the united_states while he worked overseas although they were prohibited from accompanying him petitioner admitted that even if his family had been allowed to join him in afghanistan he would never have moved them to afghanistan in addition to returning to his home in the united_states for the birth of his child in petitioner owned and registered a vehicle in colorado had a colorado driver’s license was registered to vote in new york and maintained two bank accounts in the united_states in contrast petitioner has not shown any connection with afghanistan other than the location of his employment petitioner did not own land or vehicles in afghanistan he did not maintain a bank account there and he did not want to bring his family with him like the taxpayer in daly petitioner had ties to afghanistan that were severely limited and transitory during the year at issue petitioner noted that in after his return to colorado he sought jobs outside the united_states and his goal was to work internationally however petitioner was not seeking jobs in afghanistan in fact petitioner testified that after living in afghanistan for one year he wanted to progress into working in a more livable less hostile country petitioner also argued that his strongest economic ties were in afghanistan because he was employed there he paid for internet he received mail and he purchased products on the base these contentions fail to establish that petitioner had more than limited ties to afghanistan rather it is clear that petitioner’s ties to afghanistan were transitory and his ties to the united_states were predominant we find that petitioner’s abode was in the united_states during because petitioner had substantially more economic familial and personal ties to the united_states therefore petitioner’s tax_home was in the united_states and not in afghanistan for the purposes of sec_911 during the year at issue petitioner is therefore liable for the deficiency as determined by respondent iii sec_6662 penalty sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment of federal_income_tax which is attributable to negligence or disregard of rules or regulations or to a substantial_understatement_of_income_tax sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as including any careless reckless or intentional disregard see sec_1_6662-3 and income_tax regs an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 respondent has the burden of production with respect to the accuracy-related_penalty see 116_tc_438 to satisfy respondent’s burden of production under sec_7491 he must produce evidence showing inter alia that his representatives complied with sec_6751 see graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 the record contains a timely penalty approval form that shows that respondent’s representatives complied with sec_6751 respondent has met the burden of production in this case and it is petitioner’s burden to establish that the imposition of the penalty is not appropriate see higbee v commissioner t c pincite sec_6664 provides an exception to the sec_6662 penalty if it is shown that there was reasonable_cause for any portion of the underpayment and the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in view of the taxpayer’s experience knowledge and education id the evidence establishes negligence in that petitioner has failed to make a reasonable attempt to comply with the provisions of the code moreover petitioner offered insufficient evidence that he sought advice regarding proper tax treatment for his income while petitioner hired a tax preparer believed to have experience petitioner provided no evidence that he relied on the tax preparer for advice on whether sec_911 applied merely hiring a professional to prepare an income_tax return--without giving him necessary information or relying on his advice--does not absolve a taxpayer from liability for a penalty see eg povolny grp inc v commissioner tcmemo_2018_37 at bronson v commissioner tcmemo_2012_17 wl at aff’d 591_fedappx_625 9th cir petitioner also did not make any arguments on brief or at trial regarding the applicability of the reasonable-cause exception in fact petitioner testified that he did little to no research of the rules and that he should have fully researched the law before filing his tax_return and the record does not show that the reasonable- cause exception applies to this case therefore we will sustain respondent’s determination that petitioner is liable for the accuracy-related_penalty for the year at issue iv sec_6651 addition_to_tax respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for failure_to_file hi sec_2014 federal_income_tax return timely the commissioner bears the burden of production with respect to a taxpayer’s liability for additions to tax see sec_7491 higbee v commissioner t c pincite once the commissioner carries the burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer has an affirmative defense see higbee v commissioner t c pincite sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a return timely unless it is shown that such failure was due to reasonable_cause and not due to willful neglect see 469_us_241 a failure_to_file a federal_income_tax return timely is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time typically for reasons outside the taxpayer’s control see 114_f3d_366 2d cir aff’g tcmemo_1995_547 sec_301_6651-1 proced admin regs with an extension petitioner’ sec_2014 federal_income_tax return was due on date he filed his return on date more than three months after the due_date petitioner failed to introduce any evidence showing that he had reasonable_cause for filing hi sec_2014 return late respondent has carried his burden of production accordingly we will sustain respondent’s imposition of the addition_to_tax under sec_6651 for we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
